Order entered September 4, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00870-CV

  BLACKSTONE MEDICAL, INC. D/B/A ORTHOFIX SPINAL IMPLANTS, Appellant

                                                 V.

                            PHOENIX SURGICALS, LLC, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-00902-D

                                             ORDER
       Before the Court is appellee/cross-appellant’s August 28, 2013 motion for an extension

of time to file a cross-appellant’s brief. Appellee/cross-appellant asserts that its cross-appellant’s

brief was due on August 28, 2013. This is incorrect.            A combined appellee’s and cross-

appellant’s brief is due thirty days after the date appellant files its brief. See 5th Tex. App.

(Dallas) Loc. R. 10(1)(b) & (3)(b).         Appellant’s brief is due on September 27, 2013.

Accordingly, we DENY appellee/cross-appellant’s motion.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE